Petition for Writ of Mandamus Denied and Memorandum Opinion filed August 2,
2012.




                                           In The

                       Fourteenth Court of Appeals

                                    NO. 14-12-00680-CV



              IN RE KIMBERLY DIANE PUCKETT SOLLEY, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  312th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2009-01569

                         MEMORANDUM OPINION

       On July 25, 2012, relator Kimberly Diane Puckett Solley filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable David Farr, presiding judge
of the 312th District Court of Harris County to set aside that portion of the temporary
orders in the underlying suit affecting the parent-child relationship signed June 25, 2012,
granting the Texas Department of Protective and Protective Services the right “to direct
the moral and religious training of the child.”
       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no
adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36
(Tex. 2004). A trial court abuses its discretion if it reaches a decision so arbitrary and
unreasonable as to amount to a clear and prejudicial error of law, or if it clearly fails to
analyze or apply the law correctly. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379,
382 (Tex. 2005). It is relator's burden to provide a record sufficient to establish her right
to mandamus relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex .1992).

       The portion of the June 25, 2012 order about which relator complains is expressly
authorized by Texas Family Code Section 153.371. In addition, relator was granted the
“the right to direct the moral and religious training of the child” during her periods of
possession of the child. See Tex. Fam. Code § 153.074. After our review of relator’s
petition, we conclude that relator has not established her entitlement to the extraordinary
relief of a writ of mandamus.

       Accordingly, we deny relator’s petition for writ of mandamus



                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                             2